Title: To Thomas Jefferson from St. Victour & Bettinger, 13 May 1786
From: St. Victour & Bettinger
To: Jefferson, Thomas



Monsieur
rue de menars no. 9. paris ce 13. may 1786.

Ne sçachant pas lire l’anglois, je ne pouvois sans le secours d’un tiers repondre a la lettre que vous m’avés fait l’honneur de m’ecrire hier: un seul eclaircissement remplira cet objet, c’est que l’arme finie a passé par toutes les epreuves et précautions exigées par le reglement pour les armes du roy tant pour la solidité que pour les proportions des differentes pieces qui la composent; dans cet etat les préposés du roy les voient emballer, et s’assurent par cette derniere precaution de l’exactitude du certificat qu’ils delivrent, et dont j’ay eu l’honneur de vous marquer que chaque envoi de fusils seroit accompagné.
D’après cet eclaircissement dont je vais avoir l’honneur de faire part a monsieur le marquis de la fayette, il vous paroitra peutetre interessant de profiter de deux batimens de la virginie que Mr. Richard m’a dit hier etre en chargement a bordeaux pour faire un premier envoi; en ce cas, vous voudrés bien me mander le plutot possible, afin que je puisse profiter du premier ordinaire, le nom du correspondant a bordeaux auquel les caisses de fusils peuvent etre addressées avec le certificat de l’officier en residence qui doit les accompagner, et vous voudrés bien après avoir relu ma lettre du 8. avril me mander aussi si les precautions qu’elle presente pour cette expedition vous satisfont.
Je suis avec respect Monsieur votre tres humble et tres obeissant serviteur,

St. Victour

